Citation Nr: 0028014	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-26 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a mood disorder, on 
a direct basis.

2.  Entitlement to service connection for a mood disorder 
secondary to service-connected duodenal ulcer, postoperative 
resection with Billroth II anastomosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. S.




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to April 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision rendered in July 1997 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona, which, in pertinent part, denied 
entitlement to the benefit sought.  


FINDINGS OF FACT

1.  In April 1998, prior to the promulgation of a Board 
decision in this appeal, VA received notification from the 
veteran that he requested a withdrawal of his appeal for 
entitlement to service connection for a mood disorder, on a 
direct basis. 

2.  There is no medical evidence of a nexus or link between 
the veteran's diagnosed psychiatric disability, to include 
mood disorder, and his service-connected postoperative 
duodenal ulcer. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
concerning the issue of service connection for a mood 
disorder, on a direct basis, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).

2.  The veteran's claim of entitlement to service connection 
for a mood disorder as secondary to his service-connected 
postoperative duodenal ulcer, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

A July 1997 RO rating decision denied service connection for 
a mood disorder, on a direct basis, as not well grounded.  
The veteran perfected a substantive appeal with regard to 
this issue.  However, the veteran withdrew his appeal with 
respect to this issue, as evidenced by the transcript of his 
April 1998 RO hearing and contemporaneous April 1998 signed 
and dated statement withdrawing his appeal.  An April 1998 
supplemental Hearing Officer Decision/Supplemental Statement 
of the Case notes that this issue was withdrawn from appeal.  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


II.  Service Connection for a Mood Disorder Secondary
to Service-Connected Postoperative Duodenal Ulcer

The veteran contends that he suffers from a mood disorder as 
a result of his service-connected postoperative duodenal 
ulcer.  The law provides that service connection will be 
established for a disease or injury incurred or aggravated 
while in or as a result of service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Additionally, service connection 
may be granted for a disorder found to be proximately due to, 
or the result of, a service-connected disability, including 
on the basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A review of the record reveals that the veteran was initially 
diagnosed as having a duodenal ulcer in September 1973.  Also 
of note is an October 1973 mental health evaluation 
indicating that the veteran was seeking help for his 
difficulty with interpersonal relationships.  His diagnosis 
was reported as: Probable overreaction to adult situation.  

In December 1975 the veteran was granted service connection 
for his ulcer disease.  In 1977 he required surgery for 
gastrointestinal bleeding due to the ulcer disease.  The 
private medical record of the preoperative evaluation for 
chronic ulcer disease also noted that the veteran was 
receiving outpatient psychiatric care.  The record did not 
reflect a psychiatric diagnosis, nor did it indicate that 
there was any relationship between the ulcer disease and 
psychiatric treatment.

The veteran is currently diagnosed as having major depression 
and bipolar disorder.  His private and VA medical records for 
the period from November 1992 to September 1999, show 
diagnoses of depression, anxiety, bipolar disorder, 
personality disorder, and mood disorder.  However, while the 
record clearly reflects that the veteran has a psychiatric 
diagnosis, there is no medical evidence to link this 
disability to his service-connected postoperative duodenal 
ulcer disability.  Despite the veteran's April 1998 hearing 
testimony that a Dr. McDonald had attributed his mood 
disorder to his service-connected postoperative duodenal 
ulcer, there is no medical evidence to support this 
assertion.  The February 1995 records from Dr. McDonald do 
not contain any indication of a link between the veteran's 
ulcer disease and his mood disorder, or other psychiatric 
diagnosis.  Moreover, as a layperson, the veteran is not 
competent to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The remaining private medical records are also silent as to 
any suggestion of a nexus between the postoperative ulcer 
disease and psychiatric disability.  In contrast, a March 
1997 VA gastrointestinal examination report notes that 
"[m]ood swings, such as described by the [veteran], are not 
commonly associated with dumping syndrome or in post-Billroth 
II patients.  It is probably more likely that the [veteran] 
has mood swings related to an underlying mood disorder, which 
would be better evaluated by the psychiatric service."  In 
addition, the VA psychiatric examination report reflects a 
diagnosis of mood disorder, not otherwise specified.  
Likewise, a September 1999 VA psychiatric examination report 
which recites the veteran's complaints of psychiatric 
symptoms secondary to his service-connected postoperative 
duodenal ulcer does not find a nexus between the two 
conditions.  The examiner reported a diagnosis of major 
depression and a personality disorder, not otherwise 
specified.  Accordingly, as there is no medical evidence of a 
nexus between the veteran's service-connected postoperative 
peptic ulcer disease and his psychiatric disability, the 
claim must be denied as not well grounded.  

In reaching this decision, the Board notes that it is aware 
of no circumstance in this matter which would constitute 
notice to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible the 
veteran's claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Also, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection denied herein.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).    


ORDER

The appeal as to the claim for service connection for a mood 
disorder on a direct basis is dismissed. 

Entitlement to service connection for a mood disorder 
secondary to service-connected postoperative duodenal ulcer 
is denied.



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

